DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9-11, 13-15, 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lambert et al. (hereinafter “Lambert”) (US 10585816 B1).
As to claims 1, 11 and 13, Lambert teaches a system and method for operating a server host, comprises: 
at least one server [Fig. 1] [column 9, lines 18-40], comprising: 
a first PCIE connector [Fig. 2] [column 2, lines 45-55; column 5, lines 42-57]; 
a power supply device, connected to the first PCIE connector, and configured to provide a standby voltage and a working voltage [primary power signal and auxiliary power signal] [Fig. 2] [column 5, lines 42-57]; and 
a processing device, connected to the first PCIE connector and the power supply device, and configured to control the power supply device to provide the standby voltage or the working voltage according to a control signal or a wakeup signal [provides 
an extended system [Fig. 2], comprising: 
at least one second PCIE connector, suitable to connect to the first PCIE connector of the at least one server device [Fig. 2] [column 5, lines 23-57]; and 
a control device, connected to the at least one second PCIE connector [Fig. 2] [column 5, lines 23-41; column 7, lines 52-66]; 
wherein the control device is configured to turn on the extended system and ignore a power control signal generated by the extended system according to the working voltage generated by the power supply device, or the control device is configured to generate the wakeup signal according to the power control signal generated by the extended system, and transmit the wakeup signal to the processing device, so that the at least one server device is turned on and the power supply device generates the working voltage [peripheral interface device transmit wake command to host device to transition from a sleep state to an active power state S0 to have primary power signal active] [columns 4-5, lines 55-31; column 5, lines 48-662; column 7, lines 9-50].
As to claim 3, Lambert teaches the control device determines that the PCIE connector is connected to the at least one server device in response to receiving at 
As to claim 4, Lambert teaches the control device determines that the PCIE connector is not connected to the at least one server device in response to not receiving the at least one standby voltage, and the control device further turns on or turns off the extended system according to the power control signal generated by the extended system [columns 4-5, lines 56-22; columns 5-6, lines 42-12; column 7, lines 9-25].
As to claim 9, Lambert teaches a signal generation device, connected to the control device, and configured to generate the power control signal [columns 4-5, lines 55-3; column 5, lines 48-66; column 7, lines 9-50].
As to claim 10, Lambert teaches the control device is a complex programmable logic device [column 3, lines 17-35].
As to claim 14, Lambert teaches detecting, by the control device, whether at least one standby voltage generated by the at least one server device is received; and determining that the extended system is connected to the at least one server device in response to the at least one standby voltage being received [columns 4-5, lines 56-22; columns 5-6, lines 42-12; column 7, lines 9-25].
As to claim 15, Lambert teaches determining that the extended system is not connected to the at least one server device in response to the at least one standby voltage not being received; and turning on or turning off, by the control device, the extended system according to the power control signal generated by the extended system [columns 4-5, lines 56-22; columns 5-6, lines 42-12; column 7, lines 9-25].
As to claim 18, Lambert teaches detecting, by the control device, whether a plurality of standby voltages generated by the server devices are received; and determining that the extended system is connected to the server devices in response to the standby voltages being received [columns 4-5, lines 56-22; columns 5-6, lines 42-12; column 7, lines 9-25].
As to claim 19, Lambert teaches determining that the extended system is not connected to the server devices in response to the standby voltages not being received; turning on or turning off, by the control device, the extended system according to the power control signal generated by the extended system [columns 4-5, lines 56-22; columns 5-6, lines 42-12; column 7, lines 9-25].
As to claim 20, Lambert teaches the control device is a complex programmable logic device [column 3, lines 17-35].
Allowable Subject Matter
Claims 2, 5-8, 12, 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
WU et al., US 20130054953 A1, discloses a system and method for controlling a plurality of peripheral devices connected to a host device through peripheral component interconnection express (PCIe) connection, wherein the plurality of peripheral devices includes a number of first and second network cards, each of the first network cards includes a first signal pin to transmit a wake-up signal and a restart signal. Each of the 
Garg et al., US 20180129270 A1, discloses a system and method for managing a plurality of PCIE devices that establishing a memory mapped interface to the plurality of sub-systems via an endpoint, each of the plurality of sub-systems being characterized by a corresponding power management state machine; and for one of the plurality of sub-systems, causing the corresponding power management state machine to transition to an active state from a sleep state independent from other ones of the plurality of sub-systems.
HSIEH et al., US 20200233595  A1, discloses a system and method for operating a secure digital (SD) card supporting both an SD mode and a peripheral component interconnect express (PCIe) mode for initializing the SD card with steps of (a) after receiving a first supply voltage through a first voltage supply pin from a host coupled to the SD card, entering the SD mode if the SD card is not in the PCIe mode and a CMD0 command for entering the SD mode is received through a command pin from the host coupled to the SD card; and (b) after receiving the first supply voltage through the first voltage supply pin from the host coupled to the SD card, performing a PCIe linkup process if the SD card is not in the SD mode and a second supply voltage is received through a second voltage supply pin from the host coupled to the SD card. The SD card enters the PCIe mode if the PCIe linkup process succeeds.
The prior art of record do not teach or suggest, individually or in combination, the at least one server device comprises a plurality of server devices, and the operation method further comprises: turning on the extended system and ignoring the power control signal from the extended system, by the control device, in response to one of the working voltages being received, and generating the wakeup signals to the remaining server devices according to the one of the working voltages, so that the remaining server devices are turned on.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIPENG WANG whose telephone number is (571)272-5437. The examiner can normally be reached Monday-Friday 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 5712723667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHIPENG WANG/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 (22) CPLD 190 is representative of control logic included at a planar of information handling system 100 that is configured to communicate with peripheral interface device 195. CPLD 190 is coupled to chipset 106 and peripheral interface device 195 is coupled to a PCI Bus 108. A single wire interface (SWI) 192 provides bidirectional communication between CPLD 190 and interface device 195. In an embodiment, peripheral interface device 195 can send a WAKE-ON-DEVICE (WAKE) command to CPLD 190, the command requesting all or a portion of the information handling system transition from a sleep power state to an active power state. In another embodiment, CPLD 190 can transmit a power-cessation command, (PWRBRK) to peripheral interface device 195 requesting device 195 enter a low-power operating mode.
        
        2 Link 212 can be compliant with a proprietary or standard data interface protocol, for example PCIe, Serial Attached Small Computer Interface (serial attached SCSI, also referred to as SAS), and the like. Link 212 is shown coupled to CPU 102, as modern CPUs included integrated high speed bus logic, however LINK data may be provided by other logic included at planar 210. Planar 210 and peripheral interface device 195 each receive a primary power signal and an auxiliary power signal (not shown at FIG. 2). For simplicity, a power-state nomenclature will be used to identify which power signals are active: power state G3 corresponds to a full-off condition where both the primary power signal and the auxiliary power signal are inactive; power state S5 corresponds to a sleep condition where only the auxiliary power signal is active; and power state S0 corresponds to a full-on/runtime condition where both the primary and auxiliary power signals are active.